Citation Nr: 0607697	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-12 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include headaches and memory 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to April 
1972, and from August 1972 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2002, the RO also adjudicated a claim of whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for anxiety, nerves, and 
depression.  The veteran expressed disagreement with the 
denial in July 2002, and perfected his appeal as to this and 
his other claims in April 2003.  However, in August 2004, the 
veteran submitted a written statement in which he 
specifically indicated he wanted to withdraw his claim for 
major depressive disorder.  Therefore, the Board finds that 
the claim as to depression is withdrawn, and we will confine 
this discussion to the issues as set forth above.

These claims were previously before the Board and remanded in 
August 2004.  As all directed evidentiary development has 
been completed, with the exception of that outlined in the 
Remand section below, the veteran's claims are properly 
before the Board at this time.

The issue of entitlement to service connection for residuals 
of a head injury, to include headaches and memory loss is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.

FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current PTSD diagnosis that is related to service, or that 
the veteran has submitted information sufficient for the RO 
to verify any in-service stressor.

2.  The competent and probative medical evidence of record 
preponderates against a finding that, regarding bilateral 
hearing loss, the veteran has demonstrated that the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or that auditory 
thresholds for at least three of the frequencies are 26 
decibels or more, or that speech recognition scores are less 
than 94 percent.

3.  The competent and probative medical evidence of record 
preponderates against a finding that tinnitus was present in 
service or that tinnitus was manifested within one year after 
service, and any current tinnitus is not related to service 
or any incident of service.

CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may an organic disease of the nervous system 
(e.g., sensorineural hearing loss) be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).

3.  Tinnitus was not incurred in or aggravated by service, 
nor may an organic disease of the nervous system (e.g., 
tinnitus) be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.




In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

In a November 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
April 2003 statement of the case (SOC) and January 2004, 
November 2004, and August 2005 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the April 2003 SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, at 125.


The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter, 
other than the issue addressed at the end of the present 
decision, for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection Claims

A.  Applicable Law

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Therefore, even though a condition or injury occurred in 
service, that alone is not enough to establish service 
connection; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability").

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

B.  PTSD

The Board notes initially that a review of the veteran's 
service medical records shows an absence of any treatment for 
PTSD or any psychiatric disorder.  Therefore, there is no 
evidence that the veteran's claimed PTSD is directly related 
to his military service.  In the absence of evidence of this 
relationship, service connection for PTSD may be established 
by satisfying separate criteria.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f) (2005); 
Cohen v. Brown, 10 Vet. App 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

In the present case, the veteran has not specifically 
contended, nor does his military service record show, that he 
engaged in combat while in service.  Therefore, there must be 
independent verification of a claimed stressor in order for 
the Board to award the veteran service connection for PTSD.

With regard to the first element necessary for an award of 
service connection, the Board notes that a July 2003 private 
treatment record shows a diagnosis of PTSD.  There is, 
however, some disagreement regarding the veteran's 
psychiatric diagnosis.  He has been diagnosed with major 
depressive disorder, polysubstance abuse, borderline 
personality disorder, bipolar disorder, and alcohol abuse.  
However, given the report by Dr. P, the Board will assume, 
for the purpose of this decision, that the veteran meets the 
criteria for a diagnosis of PTSD.  At issue, therefore, is 
whether the veteran has provided a verifiable claimed 
stressor and, if so, whether his current diagnosis of PTSD is 
related to that stressor.

With regard to his claimed stressors, the veteran indicated 
in a February 2001 written statement that he was physically 
and emotionally abused during basic training.  He also 
described this experience during his December 2002 RO 
hearing.  He indicated that his fingers were stepped on while 
doing push-ups, and he was kicked and punched during his 
Marine training.

Additionally, in a March 2002 written statement, the veteran 
indicated that he was assigned to a burial detail in Pearl 
Harbor.  He was responsible for helping to unload coffins of 
soldiers who had been killed in Vietnam.  The veteran 
submitted photographs whih he stated were evidence that he 
was placed on burial duty during his military service.

Finally, the veteran expressed survivor's guilt in his 
February 2001 written statement and during his December 2002 
hearing.  He also indicated in a July 2003 written statement 
that his best friend from basic training was sent to Vietnam.  
The veteran asked to be transferred there as well.  However, 
he was not, and his best friend was killed in combat.  The 
veteran expressed that he always felt that if he had been 
able to go to Vietnam with his friend, he could have saved 
his life.

Although the Board acknowledges the veteran's claimed 
stressors, we also point out that the veteran did not provide 
sufficient information regarding any of his claimed 
stressors, with which VA could attempt to obtain verifying 
information.  While the veteran reported experiencing 
physical and emotional abuse during basic training, he also 
indicated that he never reported such abuse.  He has not 
provided the names of those who abused him or the approximate 
dates on which the claimed abuse took place.  Without this 
information, VA cannot attempt to verify this claimed 
stressor.  Therefore, there is no corroborating evidence that 
this abuse took place.

With regard to the veteran's claimed stressor that his best 
friend from basic training died in Vietnam, while the veteran 
was not deployed there, the Board notes again that the 
veteran has failed to provide sufficient information to 
verify this claimed stressor.  The veteran has not provided 
the name of his friend, nor the approximate date he died.  
Therefore, there is no information with which VA can attempt 
to verify this stressor.  Moreover, no physician has opined 
that the awareness of another person being killed at a remote 
location would constitute a stressor within the diagnostic 
criteria for PTSD.

Finally, the veteran indicated he was assigned to burial duty 
while in service, and provided photographs, which he 
indicates are proof of this duty.  However, he has not 
provided any specific information, including dates or names, 
with which VA could attempt to corroborate this information.  
His report of separation (DD Form 214) indicates the veteran 
was a member of a field artillery howitzer battery.  There is 
no information in his personnel records that verifies this 
claimed stressor, other than evidence that the veteran was 
stationed at Pearl Harbor during part of his active duty.  
Without more specific information, VA cannot attempt to 
verify this claimed stressor either.  Nor, as above, is there 
any evidence that such duty would support a present diagnosis 
of PTSD.

As indicated above, despite repeated attempts by the RO to 
obtain such evidence, the veteran has not provided 
information sufficient to verify any of his claimed 
stressors.  His claim of entitlement to service connection 
for PTSD, therefore, must fail on this basis.

Therefore, while the competent evidence of record appears to 
establish that the veteran has a clinically supported current 
diagnosis of PTSD, he has not provided information with which 
the RO, despite repeated attempts, could verify an in-service 
stressor.  As the evidence preponderates against the claim 
for service connection for PTSD, the benefit-of- the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

C.  Hearing Loss

Even if there is no record of organic disease of the nervous 
system (e.g., sensorineural hearing loss) in service, its 
incurrence coincident with service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran contends that he currently has bilateral hearing 
loss that is attributable to service.  However, the Board 
points out that his current level of hearing is not disabling 
for VA purposes.  None of the veteran's outpatient records 
shows treatment for hearing loss.  The only hearing test 
results associated with the veteran's claims file are those 
from the January 2005 VA examination he was afforded.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
15
LEFT
15
10
10
5
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  The 
diagnosis was hearing within normal limits, bilaterally.

Therefore, the evidence of record does not show that the 
veteran's auditory threshold in any of the frequencies at 
500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or 
greater.  Nor has it shown that auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater.  Finally, the veteran's 
speech recognition scores were 100 percent bilaterally.  
Therefore, his current level of hearing is not considered 
disabling for VA purposes.  Under 38 C.F.R. § 3.385, the 
veteran does not demonstrate a level of hearing that is 
disabling, and the Board cannot grant service connection for 
such disorder.

The Board recognizes that the veteran believes that he has a 
bilateral hearing loss disability that is related to his 
military service.  The veteran's sincerity is not in 
question.  However, while the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Espiritu, supra.  Here, the level of hearing acuity 
demonstrated by the veteran is dispositive.  It is not 
considered disabling for VA benefit purposes, and service 
connection is precluded.

As the evidence preponderates against the claim for service 
connection for bilateral hearing loss, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Tinnitus

Even if there is no record of organic disease of the nervous 
system (e.g., tinnitus) in service, its incurrence coincident 
with service will be presumed if it was manifest to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The veteran has also contended that he suffers from tinnitus 
that is related to his military service.  Like his claimed 
bilateral hearing loss, there is no evidence of treatment for 
his tinnitus in his VA clinical records.  However, during his 
January 2005 VA examination, the veteran described 
predominantly left-side, recurrent tinnitus, which he said 
occurs about three times per week for ten to fifteen minutes.  
He stated that it began between 1980 and 1985.  Since the VA 
examiner diagnosed the veteran with predominantly left-side 
recurrent tinnitus, the issue then is whether this current 
disorder is related to his military service.

The Board recognizes the veteran's description of noise 
exposure in service.  However, there is no evidence in the 
veteran's service medical records that he complained of any 
hearing loss, tinnitus, or other adverse reaction to loud 
noise exposure while in service.  Furthermore, the veteran's 
ears were normal upon his discharge from service, and he did 
not report any complaints of tinnitus.  It is also important 
to note that there is no evidence of a diagnosis of tinnitus 
until 2005, and the veteran only dated his complaints of 
tinnitus to 1980, more than five years after his separation 
from service, and certainly not within the one-year limit for 
presumptive service connection of organic diseases of the 
nervous system. 

Most important, the January 2005 VA examiner provided the 
only medical opinion in the veteran's claims file with regard 
to his tinnitus.  While the examiner evaluated the veteran in 
January 2005, the veteran's claims file was not provided at 
that time.  Therefore, in August 2005, the VA examiner was 
provided the veteran's claims file.  His review of the 
service medical records was negative for tinnitus or hearing 
loss incurred while on active duty.  The examiner opined that 
any currently diagnosed tinnitus was not related to military 
service.  Therefore, based upon that opinion, and in the 
absence of any medical opinion to the contrary, the Board 
must deny the veteran's claim for service connection for 
tinnitus.

The Board recognizes that the veteran believes that his 
tinnitus is related to noise exposure in service.  His 
sincerity is not in question. However, as noted above, while 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Espiritu, supra.

As the evidence preponderates against the claim for service 
connection for tinnitus, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

With regard to the veteran's application to reopen his claim 
of entitlement to service connection for residuals of a head 
injury, to include headaches and memory loss, as noted above, 
the claim was remanded by the Board in August 2004.  The 
Board directed that the veteran should be asked to provide 
the dates he incurred head injuries in service.  Then a 
request should be made to the National Personnel Records 
Center (NPRC) to attempt to locate the hospitalization 
records.


In a reply to this request, the veteran indicated that he 
incurred two head injuries in service.  One was in either 
March or June 1972, and the other was in July 1973.  However, 
the only response from the NPRC that is included in the 
claims file shows that a search of the year 1973 was 
conducted, and no records were found.  Therefore, the Board 
finds that another remand is necessary to attempt to locate 
records from the veteran's claimed injury sometime between 
March and June 1972, although we note the veteran was not on 
active duty from April 1972 to August 1972.  He indicated he 
was stationed at Schofield Barracks during that time.  See 
Stegall v. West, 11 Vet. App. 268 (1998), to the effect that 
the Board must secure full compliance with its remand orders.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and request any 
hospitalization records, dated from March 
to June 1972, which are stored separately 
from the veteran's other service medical 
records.  End efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  
Cases in which VA may conclude that no 
further efforts are required include those 
in which the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.

2.  Thereafter, the RO should readjudicate 
the veteran's application to reopen his 
claim of entitlement to service connection 
for residuals of a head injury, to include 
headaches and memory loss.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
August 2005 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


